Citation Nr: 0409306	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.


REMAND

The veteran asserts that he currently suffers from PTSD which 
is due to stressors he experienced while serving in Vietnam.  
In reviewing this claim, the Board notes that VA has recently 
received additional evidence in this case, including a VA 
mental health clinic new patient examination report dated in 
October 2002 and a VA social work outpatient note dated later 
that same month, both of which were received by the RO in 
October 2002.  Accompanying these records was a letter 
stating that the veteran wished to have this evidence 
considered as a "stressor letter" in support of his claim 
for PTSD.  Thus, this evidence appears to be potentially 
relevant to the veteran's claim for service connection for 
PTSD.  However, it does not appear that the RO has considered 
this evidence in conjunction with the veteran's claim for 
this benefit.  Therefore, the veteran's claim must be 
remanded to the RO for review of the additional evidence, and 
preparation and issuance of an SSOC, in accordance with 38 
C.F.R. § 19.31 (2003) (instructing that when additional 
pertinent evidence is received after a statement of the case 
(SOC) or the most recent supplemental statement of the case 
(SSOC) has been issued, "[a] Supplemental Statement of the 
Case...will be furnished to appellant and his or her 
representative."); 38 U.S.C.A. § 7105(d) (West 2002).  See 
also Disabled American Veterans et. al. v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003) (holding that significant portions of 
the Board's new procedures for internal development of 
claims, which allowed for initial Board consideration of 
newly-obtained evidence without prior referral to the RO, 
were invalid).  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should readjudicate the issue of 
the veteran's entitlement to service 
connection for PTSD, with due 
consideration given to any new evidence 
received since the time of the most 
recent August 2002 SOC issued for this 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




